OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                            AUSTIN
onov=m SLLLLIl3
    -------zz
l,TD”“.” 0.*m111.


                    ?,~
        Honorable Burnell~Waldrep
        Cou@y;A,ttorney, Red River,County
        Clarksville,.
               ,,    Texas. .'
        Dear SSr:                          Attention: Mr. B. C. Jones,
                                                      Assistant
                                           Opinion No. O-5887
                                           Rez‘ Validity of.an order~of
                                           the County Commissioners'
                                           Court changing the boundary
                                           lines between two county
                                           commissio.ner~sprecincts
                                           and related matters.
                       Your le.tterof February i6; I$&, requesting the
        opinion of this department on the questionstated therein reads,
        in part, as followsi
                        "I wish to request an opin~ionfrom your of-
              fice on the validity of the.following order adopted
              by the Red River County Commissioners Court at its
              regular December Term,'I%3, without any previous
              notice having been given and without being petitioned
              to adopt such order.' .Furthermore,Highway 37 men-
              tioned in said ~.qk,y has.not been completed to Red
              River, but ,the surveying has.been.,done.
                         ""The STATE OF Tp1XA.S:
                         "~'CUBNTYOF RED HIVFR:
                         "On this the'l3th'day of December 1943,
              the CornmissionerS Court cf Red River County,~Texas,
              met in Regular Session with the following members
              of the court present: Marion~A.,Lawson, County Judge,
              H. D. Dugger, Commissioner Precinct 1; Frank Rorris,
              Commissioner Precinct 2; 9. H. Sargent; Commissioner
              Precinct 3; and J. J. Emry, Commissioner Precinct 4.
              Among other p~rocoedingsthe following order was'adopted
              by the court with all'cc~mmissionersvoting AYE:
                                " 'AN ORDER
                  "'IT IS H&REBY CIRDIGUD,ADJTJDGEDATiDDECREED BY
              THE COIU4ISSICNERSCOLRT~~OFRED RIVER COUNTY, TEXAS,
Wnorable     Durne~I iialcirep,
                              page 2




     “*That the boundary 111~ between t’ied hivar County
     Co &ssloacra Precinct No. 3 aad Commlsoionorfe”
     Precinct No. 3 beginning at the Intersection of tha
     Texas & hcif lo Hallway trucks end JJlghway37 in
     the City of Clurkovllle, Texas, thenoe northerly to
     Hod Hlver as the boundary has heretofore boon eetab-’
     lished is abolished, ahd tho boundary ohall here-   ’
     after be rcestubliehed and defln?d as follows~
             W*Rl~GIr;N%IFC
                          at the lntereeption of the Toxos
     8cPacific hallwey tracks and lilghvfuy37 in the City
     of Clurksvllle, Texas, thence in a northerly dlreeflon
     following the osuter-line of Texes State JJighway37
     to had niver. .,
     “I,. s . )                 s(Signsd)XlurionA. Iawoon
                                         “County Judge.‘”
             snxe orders pr:esednt tSe Deoember Tens ohang-
     ing the line between two oo4mloefonor*s preofncte valid?
     &lustsuoh proposed cbnge bs advertised in any way or
     notice g$ven?”

             In the case of Turner     VU Allen, 254   5.   W. 630,   ii!,
ia atated, among other things,:

               *By seotlon 18, art. 3 of the Constitution
     of this state, tho oo~miaaionors*    oourt ‘ia veeted
     with authority to ahan&e and reeetabliah “from tims
     to time’ county oommissionero~ precincts *for the
     cdnvsnlence of the pooplc.’ It is olear from thle
     provision of .the Constitution that tha county oom-
     missloners~ oourt iA Tcxau la,given the purrerand
     autlkrlty   to ohaoge and ro-estnbllsh oounty’commlo-
     sioners’ preoincto at any tirnothey niaydcom it to
     be for the convenlonco of the pooplc to do so, and,
     when nuoh authority and poviorso conferred is exer-
     ilisadby thut court, its action 13 not void. Tha
     action nay ba reviewed or corrected, when orroneously
     or wrongfully ox improperly exer,o:lood,   by a proper
     proceeding for tnit purpose, but “ouch a&ion, though
     it umounta to a Cross abuse of tbo court’s disoretion,
     and ~.thou&hit, in effeot, cangtituten     a logal fraud
     upon persons who :nnybe affected by the court’s ac-
     tion, 13 not void, nnd a-~nnotbe ‘attnclrcd  o,r Smpoachod
     collaterally. * :I*~”
Honorable    ;JurneliWa,ldrep,:)aEc3




hleo EBB the osoes of &boss v. $oodi,   162 S. VI.3; kard VU
‘Dond,10 5. k’. (2d) 590, and Lewis,ot ul v. Harris, et al,
40 8,.w. (26) 730.

                In the &ne~ of Lewis, et al v. IIarrie,et .x11,,
                                                              nupra,
it   is said:

                  niltl
                      applied to different altuetiode, the
        phrAl30~oo@venienoe of the people,*‘he used in,the
        ConstituF%on,   5my htve different meanings, but in
        our opi&mlt      cannot properly be construed a3 lm-
        posing upon.EI ootnais8loncrs~oourt the absolutg
        duty oi re&;crangingthe boundaries or commleeionere’t
        preoihote, from time to tkne, 80 as to ucoord to
        each preoinot repreaeot.ationupon-and power .oi oon-
        trol :0r the.coam.isgionere’oourt in .proportlon~to
        their reepeotive populations, voting strengthsi and
        taxable valuutlons. * *,*'I~

                Artiole 2349, Vernon's Annotated Civil Statutes,
provideo:

                 *The court shell reglllre tile oounty olerlc
        to keep suitable book3 in which shall be reoorded
        the proceediu,'sof each term of the court; which
        record shall be read and signed artar each term by
        Skiaoounty 'judge,or the raamberpre3idingqand at-
        tested by the clerk. The clerk ahall al30 record
        -all authorized prooeedin:;:sof the oourt between
        term; and such record ohnll be read and si,qnedon
        the first day or the tart5next after such prooeed-
        ings ocourred.‘l

             It is noted that the order of the Co:nmlosioncre*
Court under consl.derationis ai@;nodby the County Judge, and ror
the purpones of. this opinion, we a33um that the same wa3 attested
by the olerk.
                In view of the foreg,oi:rg
                                         authorities, you ar3
Honorable Durncll ;tulJrop,p,,k<c
                                4




rticpuotrullyadvised thut,It 13 the opinion of thle deprrtlnent
t.h t the order of’the Commiosionere* Court of Red RIver County
mude at~ita Heeulnr December Term, 1943, ohunglng the boundary
lineo betwocn two comisoioner~s precinct.613 vnlld.
              In nnower to yovr eeoond queetion, you .areadvised
 that we know or no statute or provision of the state Oonatltution
irequiring any notioo of any kind to be given in oonneotion with
.the order of the Commiwsionoro’ Court here.~involved.